United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2357
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Ramon Calles-Abrego,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: December 4, 2002
                              Filed: December 12, 2002
                                   ___________

Before LOKEN, FAGG, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Ramon Calles-Abrego pleaded guilty to one count of possessing with intent to
distribute more than 50 grams of a substance containing cocaine base, in violation of
21 U.S.C. § 841(a)(1) and (b)(1)(A). The district court1 sentenced him to 120 months
imprisonment (the statutory minimum) and 5 years supervised release. The court
imposed, as a special condition of supervised release, the requirement that Calles-
Abrego comply with Immigration and Naturalization Service rules and not reenter the
United States illegally, and report to the nearest U.S. Probation Office within 72

      1
       The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
hours of any reentry during his supervised release. On appeal, counsel has moved to
withdraw and has filed a brief in conformance with Anders v. California, 386 U.S.
738 (1967), arguing that the 120-month sentence was unreasonable and the
supervised-release condition violated Calles-Abrego’s Fifth Amendment right against
self-incrimination. As neither of these arguments was raised below, our review is for
plain error. See United States v. Sun Bear, 307 F.3d 747, 750 (8th Cir. 2002).

      We conclude that the district court did not plainly err in imposing the 120-
month sentence, because the unobjected-to drug quantity in the presentence report
required imposition of the 10-year statutory minimum. See 21 U.S.C. § 841(b)(1)(A);
U.S.S.G. § 5G1.1(c)(2). Nor did the court plainly err in imposing the supervised-
release condition. See United States v. Aguilar, 129 F.3d 122, 1997 WL 636619 (8th
Cir. Oct. 10, 1997) (unpublished per curiam) (finding no plain error in imposition of
same supervised-release condition). Moreover, having reviewed the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-